internal_revenue_service washington dc date number info release date uil joel michael legal services coordinator minnesota house of representatives state office building st paul minnesota dear mr michael cc ita b02 ------------------ conex-114442-06 this letter responds to your inquiry dated date regarding the application of the special tax_home rules for state legislators i hope the following general information is helpful sec_162 of the internal_revenue_code allows a taxpayer to deduct travel_expenses including meals_and_lodging paid_or_incurred while away from home in the pursuit of business under sec_162 a state legislator generally may elect to treat the legislator’s place of residence within the legislative district as the legislator’s home for this purpose a state legislator may not make this election however if the residence i sec_50 or fewer miles from the state capitol building you have asked how to measure the mile distance - whether by a straight_line by the shortest possible route or by the route actually taken by the taxpayer unfortunately neither the treasury_department nor the irs have issued guidance on this question however the distance test in these rules may be viewed as similar to the 50-mile distance test provided in the moving_expense_deduction provisions in order to claim a moving_expense_deduction a taxpayer must have moved in connection with the commencement of work at a location that is at least miles farther from the former residence than was the former work location or former residence in certain cases publication moving_expenses states that the distance is measured by the shortest of the more commonly traveled routes between the two points again i hope this information is helpful if you have any additional questions please contact me or ----------------------- identification_number ------------- at -------------------------- ------- sincerely robert m brown associate chief_counsel income_tax and accounting macro form rev department of the treasury - internal_revenue_service
